MR. JUSTICE STARK
delivered the opinion of the court.
The complaint in this action (except the name of plaintiff) and all proceedings had herein are identical with the complaint and proceedings in the case of Nolan v. Stancla/rd Publishing Co., ante, p. 212, 216 Pac. 571. Upon the authority of that case, the judgment herein is reversed and the cause remanded to the district court of Hill county, with directions to overrule the demurrers.

Reversed and rema/nded.

Mr. Chief Justice Callaway and Associate Justices Cooper, Holloway and Galen concur.